The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/26/2021, the following is a Non-Final Office Action for Application No. 17240957.  

Status of Claims
Claims 11-20 are pending.
Claims 1-10 are cancelled. 

Drawings
The applicant’s drawings submitted on 04/26/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17240957, filed 04/26/2021 is a division of 15217384, filed 07/22/2016 ,now U.S. Patent #11017485 and having 1 RCE-type filing therein; 15217384 is a continuation in part of PCT/US2015/012740 , filed 01/23/2015; PCT/US2015/012740 Claims Priority from Provisional Application 61956188, filed 01/24/2014. 

Claim Objections
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See MPEP §608.01(n).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
processor-implemented method for providing a predictive utility asset damage and response interface, comprising: receiving fixed-location utility asset data for a given area; receiving historical fixed-location utility asset damage data associated with the fixed- location utility asset data; receiving geographic data and ecological data for the given area; receiving historical weather data for the given area; accessing at least one damage model; defining a utility asset map based on the fixed-location utility asset data, the geographic data, and the ecological data; receiving current weather data for the area; generating via a processor a predictive utility asset damage forecast using the at least one damage model and based on the utility asset map, the historical fixed-location utility asset damage data, the historical weather data, and the current weather data; determining confidence metric data for the utility asset damage forecast; integrating the confidence metric data with the predictive utility asset damage forecast to define an initial predictive utility asset damage forecast with integrated confidence metric data; and outputting the predictive utility asset damage forecast with integrated confidence metric data as a dynamically scalable utility asset map overlay for presentation to at least one user via an electronic interface. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, outputting the predictive utility asset damage forecast by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, outputting the predictive utility asset damage forecast by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0179 wherein “one or more computer programs that when executed perform methods of the present invention need not reside on a single computer or processor, but may be distributed in a modular fashion amongst a number of different computers or processors to implement various aspects of the present invention.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasken et al. (WO 2013181463 A1) hereinafter referred to as Pasken in view of Hampapur et al. (US 20120059684 A1) hereinafter referred to as Hampapur.  

Pasken teaches:
Claim 11. A processor-implemented method for providing a predictive utility asset damage and response interface, comprising: 
receiving fixed-location utility asset data for a given area; receiving historical fixed-location utility asset damage data associated with the fixed- location utility asset data; receiving geographic data and ecological data for the given area; receiving historical weather data for the given area (Pg.8 L.1 in one embodiment of the present invention, the predictive indicator system provides a threat level index for a weather event to an municipal electric utility company. Infrastructure data including the location of above-ground power lines and trees can be infrastructure and natural inputs into the system. The system can then analyze the likelihood that winds over a certain speed will occur and/or that icing will occur in an area where both above-ground power lines and trees are present. Where it is determined that all three of these factors are likely to overlap, a high threat level is assigned. Thus, an Emergency Management Center of an electric company can be notified and therefore, be able to decide where and when to martial manpower before the crisis or outage arises.  Pg.21 L.5 The system can also take into consideration historical climatology such as for example historical freeze lines to adjust prediction and this climatology information can also be used for EAS sensor station placement.);  
accessing at least one damage model (Pg.17 L.20 the EAS local Mesonet data can provide near real-time conditions such that the selection of the parameterization scheme can be based on that real-time information. There are generally four (4) categories of parameterization schemes - Surface Layer Parameterization having three (3) schemes, Boundary Layer Parameterization having four (4) schemes, Micro-physics having eight (8) schemes, and Cumulus having six (6). For example if a municipal electrical utility has a need where they are concerned about damage to assets caused by high winds, then EAS can select a parameterization scheme optimized for convection and the high winds associated with it. That now chooses how EAS will parameterize certain features within the model.); 
defining a utility asset map based on the fixed-location utility asset data, the geographic data, and the ecological data; receiving current weather data for the area (Pg.56 L.15 Given a high spatial and temporal resolution meteorological forecast is made, the system combines the weather predictions with infrastructure data and/or natural environment data of the area to create a threat level index and a graphical map presentation of any threats. As will be understood by one skilled in the art, certain weather conditions combined with certain types of infrastructure can create emergency conditions. The threat level index is a probabilistic tool that rates areas in which certain infrastructure is likely to encounter certain, possibly hazardous conditions, and/or outages, which can result in a high probability of danger and/or service outage periods Pg.20 L.32 if you have a location where there's hardly any trees and there's no overhead lines because it's all new construction, then the threat index would be substantially lower. A map grid of an area can be generated and the threat index data can be overlayed over the map. A graphical representation of high winds or icing for example can be provided as well as color high-lighting various regions having various threat indexes. The map will evolve and transition over time as the weather threat passes over. The system can also take into consideration historical climatology such as for example historical freeze lines to adjust prediction); 
generating via a processor a predictive utility asset damage forecast using the at least one damage model and based on the utility asset map, the historical fixed-location utility asset damage data, the historical weather data, and the current weather data (Pg.20 L.32 if you have a location where there's hardly any trees and there's no overhead lines because it's all new construction, then the threat index would be substantially lower. A map grid of an area can be generated and the threat index data can be overlayed over the map. A graphical representation of high winds or icing for example can be provided as well as color high-lighting various regions having various threat indexes. The map will evolve and transition over time as the weather threat passes over. The system can also take into consideration historical climatology such as for example historical freeze lines to adjust prediction); 
determining confidence metric data for the utility asset damage forecast; integrating the confidence metric data with the predictive utility asset damage forecast to define an initial predictive utility asset damage forecast with integrated confidence metric data (Pg.35 L.29 It is essential to know the confidence level of the data before the numerical results can be properly interpreted. Errors can occur in the data reduction and the computational procedures, and the effects of these errors are important in the interpretation of the results. An understanding of the computational and data reduction errors can lead to better techniques for collecting the data and to a better understanding of the results. Pg.64 L.29 As the Mesoscale model creates the numerical weather forecast, the model output is verified against Mesonet data later attained during the forecasted window to insure the Mesoscale model has not failed in some unknown manner. This raises confidence in the results of the Mesoscale model. As the significant weather event unfolds the lead forecaster can contact parties affected, giving updates to the progress of the event, and can provide an assessment of the threat posed by the weather event. The threat index described is computed by combining the relevant factors for the parties affect into the geographically and temporally distributed threat index.); and 
outputting the predictive utility asset damage forecast with integrated confidence metric data as a dynamically scalable utility asset map overlay for presentation to at least one user via an electronic interface (Pg.8 L.1 the predictive indicator system provides a threat level index for a weather event to a municipal electric utility company. Infrastructure data including the location of above-ground power lines and trees can be infrastructure and natural environmental inputs into the system. The system can then analyze the likelihood that winds over a certain speed will occur and/or that icing will occur in an area where both above-ground power lines and trees are present. Where it is determined that all three of these factors are likely to overlap, a high threat level is assigned. Thus, an Emergency Management Center of an electric utility company can be notified and therefore, be able to decide where and when to martial manpower and how much manpower to allocate before the crisis or outage arises. Pg.10 L.9 Using the analysis created by the EAS process, an indication of those areas most at risk for losing power or other threat is produced. The system rates the probability of power loss or other threat in individual local areas on a scale from 1 to 100. A state of the art weather prediction model (WRF) is tuned to fit the local conditions by choosing, from the many possible choices of parameterization schemes, those parameterizations schemes that, when combined, provide the best possible forecast. The present invention determines which combinations of parameterization schemes that produce the highest spatial and temporal correlation factors for the application, spatial and temporal resolution and region between the forecasted weather conditions and observed weather conditions.).
Although not explicitly taught by Pasken, Hampapur teaches in the analogous art of spatial-temporal optimization of physical asset maintenance:
receiving historical fixed-location utility asset damage data (¶0023 Referring to FIG. 1, a spatial-temporal asset optimization includes receiving historical maintenance records (101) for the asset status and external factors that may have impacts on the asset status. Note that FIG. 1 is an exemplary instance of an implementation of the methods discussed with respect to FIG. 2. ¶0027 At block 103, an estimate of the current asset states is determined using the models learned in at block 102 and optionally current data (104). Current data (104) includes the change of asset state and external conditions, such as new failure records, weather feeds, etc. More particularly, current data includes additions to historical data (e.g., problem history) and updates to instantaneous data (e.g., weather for today).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spatial-temporal optimization of physical asset maintenance of Hampapur with the system for providing environmental predictive indicators to emergency response managers of Pasken for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Pasken Pg.2 L.14 teaches that it is desirable to know the present and future weather conditions which can help Emergency Response Management; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Pasken Abstract teaches predicting future localized weather conditions based on said localized weather measurement data combined with modeling from National Weather Service Data, inputting natural environment and infrastructure data into said weather threat prediction system; correlating said infrastructure data with said predicted future localized weather conditions, and determining a threat level index over a region; and Hampapur Abstract teaches determining a maintenance schedule of geographically dispersed physical assets includes receiving asset data including infrastructure relationships between the assets, modeling failure risk of the assets based on spatial, temporal and network relationships, and producing the maintenance schedule according to a combination of the risk model, asset data, maintenance, and external operation constraints; and  
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Pasken at least the above cited paragraphs, and Hampapur at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the spatial-temporal optimization of physical asset maintenance of Hampapur with the system for providing environmental predictive indicators to emergency response managers of Pasken.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Pasken teaches:
Claim 12. The method of claim 11, wherein determining confidence metric data for the utility asset damage forecast is based on iterative processing of the at least one damage model (Pg.64 L.29 As the Mesoscale model creates the numerical weather forecast, the model output is verified against Mesonet data later attained during the forecasted window to insure the Mesoscale model has not failed in some unknown manner. This raises confidence in the results of the Mesoscale model. As the significant weather event unfolds the lead forecaster can contact parties affected, giving updates to the progress of the event, and can provide an assessment of the threat posed by the weather event. The threat index described is computed by combining the relevant factors for the parties affect into the geographically and temporally distributed threat index).

Pasken teaches:
Claim 13. The method of claim 11, further comprising: receiving real-time fixed-location utility asset damage data for the area; updating the initial utility asset damage forecast with integrated confidence metric data based on the real-time fixed-location utility asset damage data; and outputting an updated dynamically scalable utility asset map overlay (Pg.64 L.29 As the Mesoscale model creates the numerical weather forecast, the model output is verified against Mesonet data later attained during the forecasted window to insure the Mesoscale model has not failed in some unknown manner. This raises confidence in the results of the Mesoscale model. As the significant weather event unfolds the lead forecaster can contact parties affected, giving updates to the progress of the event, and can provide an assessment of the threat posed by the weather event. The threat index described is computed by combining the relevant factors for the parties affect into the geographically and temporally distributed threat index).

Pasken teaches:
Claim 14. The method of claim 11, wherein defining a utility asset map includes: generating aggregate utility asset polygon data, the generation of the aggregate utility asset polygon data comprising: identifying unique feeders, and for each feeder, selecting specified conductors in a specified feeder segment, determining an aggregate polygon buffer around conductor features, selecting network connected assets, selecting non-network connected assets based on the polygon buffer, updating polygon attributes with related asset information from the network connected assets and non-network connected assets to generate utility asset polygon data, and reducing the number of vertices and polygon complexity to provide aggregate utility asset polygon data (Pg.25 L.32 The transceiver can transmit the sensed data wirelessly to a substation that can buffer the data and transmit the data via an Ethernet interface to a SCADA network. For example in the utility industry, SCADA networks are often already in place to monitor the operation of the infrastructure, for example the operation of a substation or a transformer. An existing SCADA network will have a data protocol whether the protocol is proprietary or a standard protocol. Therefore a converter for converting the sensor data to a protocol or format of a SCADA network may be necessary. A converter or concentrator can be installed at the input of the SCADA system for converting the sensor data Pg.56 L.16 Given a high spatial and temporal resolution meteorological forecast is made, the system combines the weather predictions with infrastructure data and/or natural environment data of the area to create a threat level index and a graphical map presentation of any threats. As will be understood by one skilled in the art, certain weather conditions combined with certain types of infrastructure can create emergency conditions. The threat level index is a probabilistic tool that rates areas in which certain infrastructure is likely to encounter certain, possibly hazardous conditions, and/or outages, which can result in a high probability of danger and/or service outage periods. One embodiment of the present invention is to leverage on a Supervisory Control and Data Acquisition (SCADA) system of an electrical utility company.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10048168 B2
Armstrong; Michael J. et al.
System and method for optimizing component life in a power system
US 20130325542 A1
Tucker; Page et al.
SYSTEM AND METHOD FOR DISTRIBUTION OF UTILITY ASSET DATA IN A PROJECT AREA
US 20120330549 A1
Dannevik; William et al.
APPARATUS AND METHOD FOR PROVIDING ENVIRONMENTAL PREDICTIVE INDICATORS TO EMERGENCY RESPONSE MANAGERS
US 8280633 B1
Eldering; Charles A. et al.
Weather risk estimation system and method
US 7725293 B2
Bonissone; Piero Patrone et al.
System and method for equipment remaining life estimation
WO 2010056983 A1
DANNEVIK W et al.
Weather-related threat predicting system has computing system comprising prediction module adapted for generating weather prediction data based on weather research forecasting model to output weather prediction data to user interface
US 20070239569 A1
Lucas; Michael et al.
Systems and methods for managing assets
CA 2753542 A1
DANNEVIK WILLIAM et al.
APPARATUS AND METHOD FOR PROVIDING ENVIRONMENTAL PREDICTIVE INDICATORS TO EMERGENCY RESPONSE MANAGERS
NPL
Francis X. Diebold and Roberto S. Mariano
Comparing Predictive Accuracy


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3624